c



                 THE        A~TORNET                  GEMIEE-CAI.
                                  OFTEXAS




    The Honorable Ron Jackson                             Opinion No.    H-      160
    Acting Executive Director
    Texas Youth Council                                   Re:     Whether students may
    201 E. 14th Street                                            be assigned to Training
    Austin, Texas 78701                                           Schools of the Texas
                                                                  Youth Council on a
    Dear   Mr.   Jackson:                                         coeducational  basis

            By your letter of October 15, 1973, you indicate that “the Texas Youth
    Council is contemplating    the assignment  of students who have been adjudged
    delinquent to its training schools on a coeducational   basis. ” You request
    the opinion of this office as to whether any legal prohibition to such practice
    exists.

           We are of the opinion that this question should be answered that there
    is no prohibition.     The Texas Youth Council was created by the 55th Legis-
    lature in 1957.    Article 5143d, V. T. C. S. The title of the Act (Acts 1957,
    55th Leg.,   ch. 281, p. 660) provides:

                  “An Act creating a Texas Youth Council for the
                  protection,  care, training and supervision   of
                  certain classes   of children and youth of the state,
                  and, among other things, defining its powers,
                  duties and functions.    . . .I’

           Section   2 of the Article   5L43d provides   that:

                  “This Act shall be liberally construed         to accomplish
                  the purpose herein   sought. ”

          Section 5, in which the powers and responsibilities           of the Texas   Youth
    Council are set forth, states in part that:




                                           p.   742
                                                                                          ..


The Honorable    Ron Jackson,    page 2     (H-160)




             “(b) The Texas Youth Council shall be responsible
             for the adoption of all policies and shall make e
             rules appropriate  tohe   proper accomplishment   of
             its functions. ” (emphasis added)

       The major duties and functions of the Texas Youth Council are declared
in $6, which provides in part that the Texas Youth Council shall:

             “(d) Administer      the diagnostic treatmentand trainingand
             stipervisbryfacilities    and s&vices of the state for delinquent
             children committed        to the state.   Manage and direct
             state training school facilities       and provide for the coor-
             dination and combination of such facilities,as         deemed
             advisable by the Texas Youth Council,           and for the crea-
             tion of new facilities     within the total appropriation    pro-
             vided by the Legislature;        exercise  administrative    con-
             trol over all other institutions and facilities       under its
             jurisdiction.   ” (emphasis added)

        By virtue of the foregoing    sections to Article   5143d, we are of the
opinion that the Legislature     intended to vest in the Youth Council as much
authority as possible in determining        the policies and rules for treatment
and disposition    of juveniles committed to the Council.       We conclude that
Article   5143d provides the Youth Council with the power to authorize the
assignment     of students to state training schools on a coeducational     basis if,
in the opinion of the Council,     it will help facilitate the accomplishment    of
the purpose of such institutions.

       We are of the opinion that the Legislature       did not intend to require
sexually segregated  training institutions.

      Sections of Article   5143d, in addition to those quoted heretofore,      support
our opinion by implication.     Section 20, for example,     relates to the appoint-
ment of superintendents    for the schools and institutions.      It provides in part
that:

             “The superintendent     of any school or other facility
             for the care of girls   exclusively  shall be a woman.”
             (emphasis added)




                                      p.   743
.




    The Honorable      Ron Jackson,      page 3        (H-160)




    By use of the word “exclusively, ” we believe that the Legislature  anticipated
    that males and females  might be assigned to state training schools on a
    coeducational basis.

          Section     26(b) states   in part:

                 “When funds are available             for the purpose,     the Youth
                 Council may: . . .

                         “(b) Establish and operate additional treatment
                 and training facilities,  including forestry   or parks-
                 maintenance     camps and boys’ ranches,     necessary   to
                 classify and segregate    and handle iuvenile delinquents
                 of different ages, habits and mental and physical con-
                 dition according to their needs. ” (emphasis added)

    Despite the reference  to the establishment     of boys’ ranches,   we conclude
    that $26(b) does not require classification    and segregation of juvenile delinquents
    on the basis of the sex of said juveniles   alone.

            We have found nothing in legislation    enacted prior to the passage of
    Article   5143d concerning the treatment and custody of children judicially
    declared to be juvenile delinquents expressly       prohibiting the assignment     of
    children to state training schools on a coeducational         basis.  Some earlier
    statutory   provisions  have, however,   reflected the traditional separate treat-
    ment and custody of males and females.         In view of our opinion that Article
    5143d vests in the Youth Council the authority and power to determine all
    policies and rules of the state training institutions,       and hence to assign
    students to said institutions  on a coeducational      basis, we conclude that any
    inferences    possibly drawn from such earlier      statutes detracting from that
    power and authority are rendered inapplicable         to the Youth Council by 5 39
    of Acts 1957, 55>th Legis.,   p; 660,  ch.  281  (Article    5143d) which provides that:

                    “All   laws and parts   of laws in conflict       with the
                 provisions  of this Act are hereby              repealed   to the
                 extent of such conflict only. ”




                                                p.   744
.



                                                                             ‘.




    The Honorable   Ron Jackson,   page 4     (H-160)




                                   SUMMARY

                      Article  5143d, creating the Texas Youth Council,
               vests in the Council the authority to promulgate all
               policies and rules appropriate    to the rehabilitation of
               juvenile delinquents committed to the Council, including
               the assignment    of juveniles to state training schools on
               a coeducational   basis.

                                              Very      truly yours,




    DAVID M. KENDALL,        Chairman
    Opinion Committee




                                        p.   745